COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-15-00325-CV


Wenzal M. Hardwick                        §   From the 362nd District Court

                                          §   of Denton County (14-03369-362)
v.
                                          §   September 29, 2016

Cynthia K. Hardwick                       §   Opinion by Justice Walker



                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Wenzal M. Hardwick shall pay all of the

costs of this proceeding, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Sue Walker___________________
                                          Justice Sue Walker